Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Response to Argument
4.	Applicant's arguments filed on 09/15/2022 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman (US 20170142020 A1) hereinafter referred as Sundararaman in view of Ko et al. (US 20120075999 A1) hereinafter referred as Ko and further in view of  Mandrell et al.( US 20060171330 A1) hereinafter referred as Mandrell.

Regarding claim 1,  Sundararaman discloses a computer-implemented method comprising:
registering one or more endpoint devices to receive a notification ([see paragraphs 0033  0060, 0062 and ] the congestion notification implemented on host machines of a datacenter…component subscribes by sending a subscription message for a chokepoint to a congestion notification system message bus…VM migrator 710 is subscribed to receive congestion notifications about chokepoint 740 );
 	detecting a congestion event ([see paragraphs 0031, 0065] a congestion notification system that works within a particular host 200 allows network stack layers to identify and respond to local congestion quickly... the congestion notification message 770 includes the actual percentage of congestion (e.g., if the threshold level is 70%, but the queue is actually 85% full, the congestion notification message 770 will indicate that the congestion level is 85%); and
 sending the notification regarding the congestion event to the one or more endpoint devices that have been registered for ([see paragraphs 0060-0061] the notification the threshold reached notifications for a particular chokepoint are sent only to components that subscribe to the message bus to receive congestion notifications about that particular chokepoint…the congestion notification system message bus 850 sends threshold reached notifications to multiple higher components. Both the vNIC 722 and the VM migrator 710 receive notifications of congestion).
Sundararaman disclose detecting a congestion event as recited in the claim 1 above. Sundararaman may not explicitly disclose congestion event related to a storage area network, the storage are network comprising the one or more endpoint devices and  the notification being a trigger to cause the one or more endpoint devices to reroute traffic. 
However Ko discloses congestion event related to a storage area network (para. [0029] using dynamic latency-based routing, the source switch 120 can detect a latency condition within the SAN 104 and trigger a rerouting to redirect the flow (or one or more other flows) to another available route. For example, the source switch 120 can initially communicate a flow via the switch 124, detect a latency condition along that route, and therefore reroute a flow through the switch 126 based on a latency map of the SAN 104. [0049]  the switch 808 has logic configured to detect congestion at its egress ports and can therefore notify the source switch 802 of the congestion. For example, the switch 808 may be receiving more frame traffic than one of its output ports can transmit, such as influenced by a slow link between the switch 808 and the switch 810) 
the storage are network comprising the one or more endpoint devices (para. [0028 and Fig. 1] the SAN 104, FIG. 1 depicts the two servers 116 and 118 connected to a source switch 120. The SAN 104 can be Fibre Channel-based. The source switch 120 is connected within the SAN 104 with edge switch 122 via switches 124 and 126. The edge switch 110 then connects to destination storage nodes 128, 130, and 132);
the notification being a trigger to cause the one or more endpoint devices to reroute traffic (para. [0029], using dynamic latency-based routing, the source switch 120 can detect a latency condition within the SAN 104 and trigger a rerouting to redirect the flow (or one or more other flows) to another available route. For example, the source switch 120 can initially communicate a flow via the switch 124, detect a latency condition along that route, and therefore reroute a flow through the switch 126 based on a latency map of the SAN 104. [0048-[0050]] the switch 808 has logic configured to detect congestion at its egress ports and can therefore notify the source switch 802 of the congestion…based on a received congestion signal, the source switch 802 can decide to reroute a flow it knows to be routed through the congested port. In other words, the received congestion signal acts as a trigger to cause the rerouting of any flow from the source switch 802 through the congested port. The source switch 802 consults its latency map, waits for an acceptable time to redirect the flow, and updates its routing table to redirect the flow to a route with less latency);
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman to include congestion event related to a storage area network, the storage are network comprising the one or more endpoint devices.   the notification being a trigger to cause the one or more endpoint devices to reroute traffic. as taught by Ko. The motivation for doing so would have been in order to create and dynamically update a latency map of the network to adjust routing of flows such that the network is monitored to detect latency issues and trigger a dynamic adjustment of routing based on the latency map, so that one flow can be routed along a route i.e. faster route, that provides less latency than other available routes.
	Sundararaman in view of Ko may not explicitly disclose wherein a network device in the storage area network is configured to store a listing in a database of the one or more endpoint devices that have registered for the notification, the listing comprising an indication that at least one of the one or more endpoint devices has registered to receive the notification about an identified hardware component in the storage area network. 
	However, Mandrell discloses wherein a network device in the storage area network is configured to store a listing in a database of the one or more endpoint devices that have registered for the notification, the listing comprising an indication that at least one of the one or more endpoint devices has registered to receive the notification about an identified hardware component in the storage area network  [abstract, see also Figs. 3 and 5] when a specified number of state changes have been received, or a specified amount of time has elapsed, the RSCN frame is sent to each initiator that had previously registered to receive state changes. [0009] The state change manager 308 maintains a database 332 of all initiators that have registered to receive notifications of state changes (i.e. all initiators that have sent an SCR to the state change manager 308), and what types of notifications are to be sent to each initiator. [0011] When changes are made to the name server database 320, change notifications 322 are sent to the state change manager 308. Change notifications are internal notifications inside the switch 500 comprised of data items and function calls. When a change notification 322 is received by the state change manager 308, the state change manager 308 determines from database 320 which initiators have registered to receive notifications of that particular state change, and then sends a Registered State Change Notification (RSCN) 324 to each initiator that had previously registered to receive that state change.[0028] The storage system may be a part of a larger storage area network (SAN). The frame-based switch 500 includes a router 510, a processor 506, a switch core 512, and ports 514. The initiator 502 sends an SCR frame 516 to a state change manager 508 implemented in firmware by processor 506, indicating to the state change manager 508 that the initiator. 502 wants to receive updated information about the devices connected to the JBODs 504. The state change manager 508 maintains a database 532 of all initiators that have registered to receive state changes (i.e. all initiators that have sent an SCR to the state change manager 508).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Ko to include wherein a network device in the storage area network is configured to store a listing in a database of the one or more endpoint devices that have registered for the notification, the listing comprising an indication that at least one of the one or more endpoint devices has registered to receive the notification about an identified hardware component in the storage area network as taught by Mandrell . The motivation for doing so would have been in order to efficiently processes a large number of device changes in the storage system to improve throughput and reduce traffic.
	
	Regarding independent claim  8, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  Sundararaman further discloses a system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (para. [0084-0087 and Fig. 12]).

	Regarding  claim 9, claim 8 is incorporated. Sundararaman in view of Ko  may not explicitly disclose wherein the network device is configured to store a listing in a database of the one or more endpoint devices that have registered for the notification. However, Mandrell discloses wherein the network device is configured to store a listing in a database of the one or more endpoint devices that have registered for the notification (para. [009], [0011],  [0028] and Fig 3 and 5)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Ko to include wherein the network device is configured to store a listing in a database of the one or more endpoint devices that have registered for the notification. The motivation for doing so would have been in order to efficiently processes a large number of device changes in the storage system to improve throughput and reduce traffic.

	Regarding claim 15, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Sundararaman further discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations (para. [0084]-[0087] and Fig. 12).

Regarding claim 16, claim 15 is incorporated.  Claim 16 corresponds to claim 9 is therefore rejected for similar reasoning.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman, Ko and Mandrell and further in view of Cheethirala (US 20110022693 A1) hereinafter referred as Cheethirala. 

	Regarding  claim 2, claim 1 is incorporated. Sundararaman in view of Ko and further in view of Mandrell may not explicitly disclose the identified hardware component in the storage area network is selected from the group consisting of at least one or more identified server blades and at least one or more identified switches. However, Cheethirala discloses the identified hardware component in the storage area network is selected from the group consisting of at least one or more identified server blades and at least one or more identified switches (para. 0037]  the NPV switch may also be configured to respond to changes in the FC fabric (or zoning rules) that affect the underlying server systems (e.g., server blades or virtualized systems) attached to the NPV switch. For example, FIG. 4 illustrates a method 400 for an NPIV proxy/NPV device to update hard zoning sets for a set of Fibre Channel devices in a blade chassis, according to one embodiment. As shown, the method 400 begins at step 405, where the NPV switch sends a state change registration (SCR) request to the Fabric Controller (e.g., a core switch) to add a specified n_port to a list of registered ports to receive Registered State Change Notifications (RSCN). As noted above, changes such as nodes joining or leaving the fabric, switches joining or leaving the fabric, or a change in the name of an FC switch, etc., may be changes that result in an RCSN message being sent to nodes of the FC fabric. The NPV switch registers to receive RSCN messages on behalf of an underlying node, typically one of the server blades (or virtualized systems) connected to the NPV switch as part of the blade chassis. Note, as the NPV switch may virtualize an n_port for multiple underlying systems in the blade server, the NPV switch may register to receive state change notification for multiple n_port IDs)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Ko and further in view of Mandrell to include the identified hardware component in the storage area network is selected from the group consisting of at least one or more identified server blades and at least one or more identified switches. as taught by Cheethirala. The motivation for doing so would have been in order to  enforce zoning restriction between commutating devices in the network fabric by programming the zoning rules, the message sent to/from end point device can be monitored easily.
9.	Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman, Ko and Mandrell and further in view of  Berman (US 20120177041 A1) hereinafter referred da Berman

	Regarding claims 3, claim 1 is incorporated.  Sundararaman in view of Ko and further in view of Mandrell may not explicitly disclose receiving, by the network device, the request for notification from the one or more endpoint devices, the request comprising one or more network identifiers of devices in the storage area network; and responsive to receiving the request, storing by the network device, in a database the one or more network identifiers.  However,  Berman discloses receiving, by a network device, the request for notification from the one or more endpoint devices, the request comprising one or more network identifiers of devices in the storage area network; and responsive to receiving the request, storing by the network device, in a database the one or more network identifiers ([see paragraph 0213] a FIA Controller transmits a Device Attribute Registration Request (DevAttrReg) 1604 to the iSNS Server which may register new objects to its Portal IP address, TCP/UDP Port, Entity Status Inquiry (ESI) Interval and Port, Fibre Channel Port Name of the FIA Port, Fibre Channel address identifier.  The iSNS Server 1602 receives the DevAttrReg Request 1604, updates the iSNS database for this FIA Controller and responds with a Device Attribute Registration Response (DevAttrRegRsp) 1605 message.  One of the attributes of the DevAttrRegRsp 1605 message is the Entity Identifier (EID) that uniquely identifies each Network Entity registered in the iSNS Server.  The FIA Controller 1601 transmits a SCN Register Request (SCNReg) 1609 message to the iSNS Server 1602 to allow the FIA Controller 1601 to register to receive State Change Notification (SCN) messages).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Ko and further in view of Mandrell to include a receiving, by the network device, the request for notification from the one or more endpoint devices, the request comprising one or more network identifiers of devices in the storage area network; and responsive to receiving the request, storing by the network device, in a database the one or more network identifiers as taught by Berman. The motivation for doing so would have been in order to minimize complexity of the error prone.

Regarding claims 4, claim 1 is incorporated.  Sundararaman in view of Ko and further in view of Mandrell may not explicitly disclose receiving, by the network device, a request for notification from the one or more endpoint devices, the request comprising one or more port identifiers of devices in the storage area network; and responsive to receiving the request, storing, by the network device, in a database the one or more port identifiers.  However, Berman discloses receiving, by the network device, a request for notification from the one or more endpoint devices, the request comprising one or more port identifiers of devices in the storage area network; and responsive to receiving the request, storing, by the network device, in a database the one or more port identifiers ([see paragraph 0213] Attribute Registration Request (DevAttrReg) 1604 to the iSNS Server which may register new objects to its Portal IP address, TCP/UDP Port, Entity Status Inquiry (ESI) Interval and Port, Fibre Channel Port Name of the FIA Port, Fibre Channel address identifier TCP/UDP Port, Entity Status Inquiry (ESI) Interval and Port, Fibre Channel Port Name of the FIA Port, Fibre Channel address identifier.  The iSNS Server 1602 receives the DevAttrReg Request 1604, updates the iSNS database).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Ko and further in view of Mandrell to include receiving, by the network device, a request for notification from the one or more endpoint devices, the request comprising one or more port identifiers of devices in the storage area network; and responsive to receiving the request, storing, by the network device, in a database the one or more port identifiers as taught by Berman. The motivation for doing so would have been in order to automatically decapsulate the forwarded frame and attach it to FCOE device with the original destination and source Ethernet MAC addresses.

Regarding claim 10, claim 8 is incorporated.  Claim 9 corresponds to claim 3 is therefore rejected for similar reasoning.
Regarding claim 11, claim 8 is incorporated.  Claim 11 corresponds to claim 4 is therefore rejected for similar reasoning.
Regarding claim 17, claim 15 is incorporated.  Claim 16 corresponds to claim 3 is therefore rejected for similar reasoning.
Regarding claim 18, claim 15 is incorporated.  Claim 18 corresponds to claim 4 is therefore rejected for similar reasoning.


10.	Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman, Ko and Mandrell  and further in view of Goodman (US 20040249929 A1) hereinafter referred as Goodman.

Regarding claims 5, claim 1 is incorporated.  Sundararaman in view of Ko and further in view of Mandrell may not explicitly disclose wherein the network device is configured to register the one or more endpoint devices to utilize a control unit port.  However, Goodman discloses wherein the network device is configured to register the one or more endpoint devices to utilize a control unit ([see paragraphs 0016, 0018 and 0020-0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Ko and further in view of Mandrell to include the network device is configured to register the one or more endpoint devices to utilize a control unit port as taught by Goodman. The motivation for doing so would have been in order to limit unauthorized access to the control units by deliberately misrepresenting the configuration of the ports of the FICON switch, thus preventing a customer from gaining access to data belonging to another customer. 

Regarding claims 6, claim 1 is incorporated. Sundararaman in view of Ko and further in view of Mandrell  may not explicitly disclose wherein the network device is configured to permit the one or more endpoint devices to utilize the control unit port.  However, Goodman discloses wherein the network device is configured to permit the one or more endpoint devices to utilize the control unit port ([see paragraphs 0016, 0018 and 0020-0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of Ko and further in view of Mandrell to include wherein the network device is configured to permit the one or more endpoint devices to utilize the control unit port as taught by Goodman. The motivation for doing so would have been in order to limit unauthorized access to the control units by deliberately misrepresenting the configuration of the ports of the FICON switch, thus preventing a customer from gaining access to data belonging to another customer. 
Regarding claim 12, claim 8 is incorporated.  Claim 12 corresponds to claim 5 is therefore rejected for similar reasoning.
Regarding claim 13, claim 12 is incorporated.  Claim 13 corresponds to claim 6 is therefore rejected for similar reasoning.
Regarding claim 19, claim 15 is incorporated.  Claim 19 corresponds to claim 5 is therefore rejected for similar reasoning.
Regarding claim 20, claim 19 is incorporated.  Claim 20 corresponds to claim 6 is therefore rejected for similar reasoning.

11.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman Ko and Mandrell and further in view of Coca (US 20080250169 A1) hereinafter referred as Coca.

Regarding claim 7, claim 5 is incorporated.  Sundararaman in view of Ko and further in view of Mandrell may not explicitly disclose wherein the notification is configured to be sent using a common information model object manager (CIMOM).  However, Coca discloses wherein the notification is configured to be sent using a common information model object manager (CIMOM) ([see paragraph 0013] The CIM agent 106 next sends a message to a CIMOM message server 124 to the SMA…IM agent 106 next sends a message to a CIMOM message server 124 to the SMA 112, and to all other registered SMAs, notifying the SMA 112 that the buffer has been updated (step 306).  More specifically, after the buffer 122 is updated, the CIM agent 106 sends a message, such as "newEventOccurred (eventNotify sourceObject, String bufferAffected)", to the eventNotifyRegistry 108.  Commands are made to the registry 108 to look up the source object in the registry table to identify all SMAs that have registered to receive event notifications for the affected device 102A 112, and to all other registered SMAs, notifying the SMA 112 that the buffer has been updated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Sundararaman in view of  Ko and further in view of Mandrell to include wherein the notification is configured to be sent using a common information model object manager (CIMOM) as taught by Coca. The motivation for doing so would have been in order efficiently notify events on timely basis. 
Regarding claim 14, claim 12  is incorporated.  Claim 14 corresponds to claim 7 is therefore rejected for similar reasoning.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448   
/JONATHAN A BUI/Primary Examiner, Art Unit 2448